DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11-19 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bermudez Contreras et al (“Bermudez” hereinafter, U.S. Publication No. 2020/0383299 A1).
As per claim 1, Bermudez discloses a method for automatically determining behavior characteristics of an animal during clinical trials (abstract), the method comprising: detecting, by a detection module (paragraph [0152], contour operation 910), at least one feature points of said animal (paragraphs [0152] & [0159], contour operation 910 detects the contour of the animal, rat, see figure 6, from video frames) and one or more objects in at least one video image, wherein said one or more objects comprises at least one known object and at least one unknown object (as shown in figure 12, novel object 1226 may be the claimed unknown object and the water tank 1286 may be the claimed known object); measuring, by a measurement module, a proximity 
As per claim 2, Bermudez discloses wherein detecting said at least one feature points of said animal and said one or more objects from said video images comprises: obtaining said at least one video image comprising said animal and said one or more objects; and detecting said at least one feature points of said animal and said one or more objects using a knowledge graph (paragraph [0152]-[0153] and figure 12 the contour of the animal is detected, and the knowledge graph may be the size of the contour area or the predetermined position of the objects).
As per claim 3, Bermudez discloses wherein measuring said proximity between said at least one feature points of said animal and said one or more objects comprises: determining 
As per claim 4, Bermudez discloses wherein said behavior characteristics is determined in relation with said at least one known object and said at least one unknown object (as shown in figure 12, the behavior state of the animal is determined based on the interaction between the novel object 1226 and the water tank 1286).
As per claim 5, Bermudez discloses wherein said time interval corresponding to each type of behavioral event is based on a time stamp assigned to an initial video frame and a final video frame, wherein said initial video frame indicates a start of said type of behavioral event and a final video frame indicates an end of said type of behavioral event (paragraph [0041], [0108], [0126], the frames are timestamped, and the start time, end time and elapsed time are recorded in a report).
As per claim 6, Bermudez discloses wherein said number of occurrences of each type of behavioral events is based on a measurement of said each type of behavioral events for each video frame, and converting said each video frame into a predefined time interval (as explained above the animal behavior is automatically tracked and the video frames are timestamped, the start time, end time and elapsed time are recorded for each behavior state).

As per claim 11, Bermudez discloses wherein said at least one feature points comprises a body part of said animal, wherein said body part comprises a nose, head, tail, and waist, and wherein said animal is a rat, mouse, gerbil and fish (see figures 6 and 12, the contour of the animal, rat, which includes a nose, head, tail and waist).
As per claim 12, Bermudez discloses generating a graphical interface comprising an activity level of said animal within each segment of a video frame, wherein said activity level indicates a time consumed by said animal in performing said behavior characteristics within each said segment of said video frame; and providing a notification indicating said graphical interface (see figure 19 and 20 for event report, which includes the activity events with start time, end time and elapse time and the corresponding video data).
As per claim 13, see explanation in claim 1, the examiner notes Bermudez’s system is a computer-like system (figure 1), which inherently includes a processor and a memory.
As per claim 14, see explanation in claim 2.
As per claim 15, see explanation in claim 3.
As per claim 16, see explanation in claim 4.
As per claim 17, see explanation in claim 5.
As per claim 18, see explanation in claim 6.
As per claim 19, see explanation in claim 7.
As per claim 23, see explanation in claim 11.
.
Allowable Subject Matter
Claims 8-10 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TOM Y LU/Primary Examiner, Art Unit 2667